                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN D. WILSON,               :                 Civil No. 1:17-cv-1139
                              :
                 Plaintiff,   :
                              :
            v.                :
                              :
KATE RAMOS, JARED SECHRIST, :
and YORK COUNTY ADULT         :
PROBATION,                    :
                              :
                  Defendants. :                 Judge Sylvia H. Rambo

                                     ORDER
      Before the court is a Report and Recommendation of the magistrate judge
(Doc. 8) in which she recommends that the court dismiss this case for failure to state
a claim and for failure to file an amended complaint. No objections have been filed.
Following an independent review of the record, the court is satisfied that the report
and recommendation contains no clear error. Accordingly, IT IS HEREBY
ORDERED as follows:
      1. The report and recommendation is ADOPTED.
      2. The case is DISMISSED for failure to state a claim upon which relief can
         be granted.
      3. The Clerk of Court shall close this file.
      4. Any appeal taken from this order is deemed frivolous and not in good faith.



                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge


Dated: June 6, 2019
